

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.3
 
STOCK APPRECIATION RIGHT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
UNDER THE UNIFIRST CORPORATION
2010 STOCK OPTION AND INCENTIVE PLAN
 
Name of
Grantee:                                                                                               
           
 
No. of Shares subject to Stock
Appreciation
Right:                                                                                             
                
 
Exercise Price per
Share:                           $                                                         
[FMV on Grant Date]
 
Grant
Date:                                                                                                            
 
Expiration Date:
____________________

 
[Eighth Anniversary of the Grant Date]

 
Pursuant to the Unifirst Corporation 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Unifirst Corporation (the
“Company”) hereby grants to the Grantee named above during the period commencing
on the Grant Date and ending on the earlier of the Expiration Date or the second
anniversary of the date the Grantee ceases to be a member of the Company’s Board
of Directors, a Stock Appreciation Right (the “Stock Appreciation Right”) with
respect to the number of shares of Common Stock, par value $0.10 per share (the
“Stock”) of the Company specified above at the Exercise Price per Share
specified above subject to the terms and conditions set forth herein and in the
Plan.  This Stock Appreciation Right entitles the Grantee to the right to
receive from the Company shares of Stock having a value equal to the excess of
the Fair Market Value of the Stock on the date of exercise over the Exercise
Price multiplied by the number of shares of Stock with respect to which the
Stock Appreciation Right shall have been exercised, rounded down to the nearest
whole share.
 
1. Exercisability.  This Stock Appreciation Right shall be exercisable in full
on the Grant Date.  Once exercisable, this Stock Appreciation Right shall
continue to be exercisable at any time or times prior to the close of business
on the earlier of the Expiration Date or the second anniversary of the date the
Grantee ceases to be a member of the Company’s Board of Directors, subject to
the provisions hereof and of the Plan.
 
2. Manner of Exercise.
 
(a) The Grantee may exercise this Stock Appreciation Right by giving written
notice of exercise to the Company specifying the number of shares of Stock
underlying this Stock Appreciation Right to be exercised.  The Grantee shall
thereupon be entitled to receive the largest whole number of shares of Stock
with a value closest to, but not in excess of, the product of (i) the Fair
Market Value of a share of Stock on the date of exercise less the Exercise Price
per share, multiplied by (ii) the number of shares of Stock underlying the Stock
Appreciation Right that is being exercised.
 
The transfer to the Grantee on the records of the Company or of the transfer
agent of such Shares of Stock will be contingent upon (i) the fulfillment of any
other requirements contained herein or in the Plan or in any other agreement or
provision of laws, and (ii) the receipt by the Company of any agreement,
statement or other evidence that the Company may require to satisfy itself that
the issuance of Stock pursuant to the exercise of Stock Appreciation Rights
under the Plan and any subsequent resale of the shares of Stock will be in
compliance with applicable laws and regulations.
 
(b) The shares of Stock issued upon exercise of this Stock Appreciation Right
shall be transferred to the Grantee on the records of the Company or of the
transfer agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Grantee.  The Grantee shall not be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Stock to be issued upon
exercise of this Stock Appreciation Right unless and until this Stock
Appreciation Right shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the shares to the Grantee,
and the Grantee’s name shall have been entered as the stockholder of record on
the books of the Company.  Thereupon, the Grantee shall have full voting,
dividend and other ownership rights with respect to the shares of Stock so
issued.
 
(c) The minimum number of shares with respect to which this Stock Appreciation
Right may be exercised at any one time shall be 100 shares, unless the number of
shares with respect to which this Stock Appreciation Right is being exercised is
the total number of shares subject to exercise under this Stock Appreciation
Right at the time.
 
(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Appreciation Right shall be exercisable after the earlier of the
Expiration Date or the second anniversary of the date the Grantee ceases to be a
member of the Company’s Board of Directors.
 
3. Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Appreciation Right shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
4. Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Appreciation Right is exercisable, during the Grantee’s lifetime, only by
the Grantee, and thereafter, only by the Grantee’s legal representative or
legatee.
 
5. No Obligation to Continue as a Director.  Neither the Plan nor this Stock
Appreciation Right confers upon the Grantee any rights with respect to
continuance as a Director.
 
6. Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
 
7. Amendment.  Pursuant to Section 18 of the Plan, the Administrator may at any
time amend or cancel any outstanding portion of this Stock Appreciation Right,
but no such action may be taken that adversely affects the Grantee’s rights
under this Agreement without the Grantee’s consent.
 
UNIFIRST CORPORATION
 
By:                                                 
Title:
 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:                                                                                        
                      Grantee’s Signature
 


Grantee’s name and address:
                                                  
                                                  
                                                  
 
 
 
 

--------------------------------------------------------------------------------

 
